 
EXHIBIT 10.68
CREDIT AGREEMENT
This Credit Agreement (this "Agreement") is dated as of May 6, 2014, by and
between Communication Intelligence Corporation, a Delaware corporation (the
"Company"), and Venture Champion Asia Limited, a British Virgin Islands company
(the "Investor").
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to have the ability to borrow certain sums from the Investor
and, in the event thereof issue a certain convertible promissory note and
warrants to the Investor, and in the event of such borrowing the Investor
desires to make a loan to the Company and accept such note and warrants from the
Company, all pursuant to the terms set forth herein.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
ARTICLE I.
DEFINITIONS
1.1            Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
"Action" means any action, claim, suit, proceeding or investigation pending or
threatened in writing against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, provincial, county,
local or foreign), stock market, stock exchange or trading facility.
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
"Bankruptcy Event" means any of the following events:  (a) the Company or any
Subsidiary commences a proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to the Company or any
Subsidiary thereof; (b) there is commenced against the Company or any Subsidiary
any such case or proceeding that is not dismissed within 60 days after
commencement; (c) the Company or any Subsidiary is adjudicated by a court of
competent jurisdiction to be insolvent or bankrupt or any order of relief or
other order approving any such case or proceeding is entered; (d) the Company or
any Subsidiary suffers any appointment of any custodian or the like for it or
any substantial part of its property that is not discharged or stayed within
sixty (60) days; (e) under applicable law the Company or any Subsidiary makes a
general assignment for the benefit of creditors; (f) the Company or any
Subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; or (g) the
 

--------------------------------------------------------------------------------

EXHIBIT 10.68
 Company or any Subsidiary, by any act or failure to act, expressly indicates
its consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.
"Business Day" means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
"Closing" means the date on which the Loans are first made available to the
Company as contemplated by Section 2.1.
"Closing Date" means the Business Day immediately following the date on which
all of the conditions set forth in Section 3.1 and Section 3.2 have been
satisfied, or such other date as the parties may agree.
"Code" means the Internal Revenue Code of 1986, as amended.
"Commission" means the Securities and Exchange Commission.
"Commitment" shall mean, with respect to the Investor, the commitment of the
Investor to make Loans, pursuant to Section 2.1, in the aggregate principal
amount of Two Million Three Hundred Fifty-Two Thousand Nine Hundred Forty-One
Dollars ($2,352,941).
"Common Stock" means the common stock of the Company, $0.01 par value per share,
and any securities into which such common stock may hereafter be reclassified.
"Common Stock Equivalents" means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
"Default Interest Rate" shall have the meaning set forth in Section 2.10(b).
"Disclosure Materials" has the meaning set forth in Section 4.1(h).
"Discount Trading Price" shall have the meaning set forth in Section 2.11(b).
"Draw Down" shall mean a Loan made pursuant to a Draw Down Request under the
terms of this Agreement.
"Draw Down Minimum" shall have the meaning set forth in Section 2.2.
"Draw Down Payment Date" shall have the meaning set forth in Section 2.4.
"Draw Down Request" shall have the meaning set forth in Section 2.4.
2

--------------------------------------------------------------------------------

EXHIBIT 10.68
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"GAAP" means U.S. generally accepted accounting principles.
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
"Initial Commitment Warrant" shall have the meaning set forth in Section
2.11(a).
"Intellectual Property Rights" has the meaning set forth in Section 4.1(l).
"Law" shall mean, with respect to any Person, all international, federal, state,
local and foreign laws, rules and regulations, orders, judgments, decrees,
treaties, ordinances, codes and administrative or judicial precedents applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
"Lien" means any lien, charge, encumbrance, security interest, right of first
refusal or other like restrictions of any kind.
"Loan" shall mean a loan made by the Investor to the Company pursuant to the
Note issued in accordance with the terms of this Agreement.
"Material Adverse Effect" means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, or (ii) a
material and adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries taken as
a whole.
"Maturity Date" shall mean the earlier of (i) the date that is the eighteen (18)
month anniversary of the Closing Date, (ii) ten (10) days following the
consummation of a Recapitalization, or (iii) an Event of Default (as defined in
the Note).
"New York Courts" means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
"Note" means the convertible promissory note issuable by the Company to the
Investor on the Closing Date in the Form of Exhibit A.
"Original Issue Discount" shall have the meaning set forth in Section 2.3.
"Penalty Fee" shall have the meaning set forth in Section 2.9.
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind, and also includes any successor (by merger or otherwise) of any
such individual or entity.
3

--------------------------------------------------------------------------------

EXHIBIT 10.68
"Recapitalization" shall mean the closing of a registered or qualified offering
of Company securities and subsequent up-listing of the Company's Common Stock.
 "Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
"SEC Reports" has the meaning set forth in Section 4.1(h).
"Securities" means the Note, any Warrants, Underlying Shares and Warrant Shares.
"Securities Act" means the Securities Act of 1933, as amended.
"Short Sales" include, without limitation, all "short sales" as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
"Strike Price" shall have the meaning set forth in Section 2.11(a).
"Subsidiary" means any subsidiary of the Company included in the SEC Reports.
"Term" shall mean the period commencing on the date hereof and ending on the
Maturity Date.
"Trading Day" means a day on which the principal Trading Market is open for
business.
"Trading Market" the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the American Stock
Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTCQX,
OTCQB or OTC Pink marketplaces.
"Transaction Documents" means this Agreement, the Note, the Warrants, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
"Underlying Shares" means the shares of Common Stock issuable upon conversion of
the Note and payment of interest thereunder.
"Warrant" means the Common Stock purchase warrant, in the form of Exhibit B.
4

--------------------------------------------------------------------------------

EXHIBIT 10.68
"Warrant Shares" means the shares of Common Stock issuable upon exercise of the
Warrant.
ARTICLE II.
CREDIT
2.1            Commitment. Subject to the terms and conditions set forth herein,
the Investor agrees to make Loans available to the Company to be drawn from time
to time during the Term in the aggregate principal amount not to exceed Two
Million Three Hundred Fifty-Two Thousand Nine Hundred Forty-One Dollars
($2,352,941).
2.2            Draw Downs. If requested by the Company pursuant hereto, the
Loans shall be made as part of a Draw Down. Each Draw Down shall be made in the
principal aggregate amount of Five Hundred Eighty-Eight Thousand Two Hundred
Thirty-Five Dollars ($588,235) (the "Draw Down Minimum"), subject to Section
2.3. Any Draw Downs requests in excess of the Draw Down Minimum shall require
the Investor's prior written approval, which approval shall not be unreasonably
withheld, conditioned, or delayed.
2.3            Original Issue Discount. Each Draw Down shall be subject to a 15%
original issue discount (the "Original Issue Discount") such that upon each Draw
Down the amount of funds payable by the Investor to the Company shall be equal
to 85% of the aggregate principal amount of the requested Draw Down. For the
avoidance of doubt, for all purposes (including when calculating the total
amount of Loans) the amount of each Draw Down shall be equal to the aggregate
principal amount listed in the Draw Down Request without giving effect to the
Original Issue Discount.
2.4            Request for Draw Downs. To request a Draw Down, the Company shall
notify the Investor of such request in writing (including email) thirty (30)
days before the date of the proposed Draw Down (the "Draw Down Request").
Notwithstanding the foregoing, Draw Down Requests shall be made at least
forty-five (45) days apart from each other. Each such written Draw Down Request
shall be irrevocable. Each such written Draw Down Request shall specify (a) the
aggregate principal amount of the requested Draw Down, (b) the applicable
Original Issue Discount, (c) the net amount payable, (d) the funding date of the
requested Draw Down (the "Draw Down Payment Date"), and (e) wire transfer
information for the bank account or accounts which the funds are to be
disbursed.
2.5            Draw Down Payments. On the Draw Down Payment Date specified in a
duly completed and properly executed Draw Down Request, subject to the
fulfillment of the conditions set forth in Section 2.4, the Investor will pay,
in immediately available funds, the amount equal to the net amount payable in
connection with the Draw Down Request to the bank account or accounts listed in
such Draw Down Request.
2.6            Evidence of Debt. Any Loan made by the Investor shall be
evidenced by the Note. The Company shall prepare, execute and deliver to the
Investor on the Closing Date the Note payable to the order of the Investor and
in a form consistent with this Agreement. The Investor is authorized to record
the date and amount of the Draw Downs and any prepayments thereof on the
schedule annexed thereto and any such recordation shall constitute prima facie
evidence of the accuracy of the information so recorded, absent manifest error;
provided, that neither the failure to so record nor any error in such
recordation shall affect the Company's obligations under the Note.
 
5

--------------------------------------------------------------------------------

EXHIBIT 10.68
2.7            Termination of Commitment. The Investor's Commitment shall
terminate on the Maturity Date.
2.8            Prepayment of Loans.
(a)    The Company hereby unconditionally promises to pay to the Investor, the
then unpaid principal amount of all the Loans on the Maturity Date.
(b)    The Company shall have the right at any time and from time to time to
prepay the Note in whole or in part without penalty or premium, subject to prior
notice in accordance with this Section. The Company shall provide the Investor
with notice of any prepayment in writing (including email) of any prepayment
fifteen (15) days before the date of prepayment. Each such written notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
the Note or portion thereof to be prepaid.
2.9            Repayment of Loans. If the Company fails to pay to the Investor
the unpaid principal amount of the Note on the eighteen (18) month anniversary
of the Closing Date, then (i) an amount equal to 7.5% of the unpaid principal of
the Note then outstanding shall be added to the amount owed under the Note (the
"Penalty Fee").
2.10            Interest.
(a)    Interest on Loans. The Loans shall bear no interest through the Maturity
Date.
(b)    Default Interest. Notwithstanding the rate of interest specified in
Section 2.10(a), if any principal of the Loans payable by the Company hereunder
is not paid on the Maturity Date, such overdue amount shall bear interest at a
rate equal to 18% per annum (subject to Section 16(g) of the Note) the ("Default
Interest Rate").
2.11            Commitment Fees.   The Company agrees to pay to the Investor
commitment fees calculated as follows:
(a)    On the Closing Date, in consideration of the Commitment the Company shall
deliver to the Investor a Warrant (the "Initial Commitment Warrant"), registered
in the name of Investor, pursuant to which Investor shall have the right to
acquire 10,909,090 of shares of Common Stock at the price of $0.0275 per share
(the "Strike Price").
(b)    Upon each Draw Down, the Company shall deliver to the Investor a Warrant,
registered in the name of Investor, pursuant to which Investor shall have the
right to acquire the number of shares of Common Stock equal to 50% of the
principal amount of the Draw Down divided by the lesser of (a) the Strike Price
or (b) 80% of the volume weighted average trading price of the Company's Common
Stock for the period of ten (10) Trading Days prior to the issuance of such Draw
Down (the "Discount Trading Price") and the exercise price of such Warrant shall
be at the price equal to the lesser of the Strike Price or the Discount Trading
Price.
 
6

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
2.12            Default by Investor. Notwithstanding any provision of this
Agreement to the contrary, if the Investor fails to pay the Company a Draw Down
pursuant to a validly submitted Draw Down Request, the Company may, in addition
to any other remedies at law or in equity, recoup by written notice to the
Investor a pro rata portion of the Initial Commitment Warrant equal to the
amount of the failed Draw Down expressed as a percentage of the total
Commitment.
ARTICLE III.
CONDITIONS
3.1        Conditions Precedent to the Obligations of the Investor.  The
obligation of Investor to make the Loans pursuant to this Agreement is subject
to the satisfaction or waiver by Investor, at or before the Closing Date, of
each of the following conditions:
(a)            Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement shall be true and correct
as of the Closing Date;
(b)            Performance.  The Company shall have performed, satisfied and
complied with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it on or
prior to the Closing Date;
(c)            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any Governmental Authority that prohibits the consummation of any of
the transactions contemplated by the Transaction Documents;
(d)            No Suspensions of Trading in Common Stock; Listing.  Trading in
the Common Stock shall not have been suspended by the Commission on or prior to
the Closing Date, and the Common Stock shall have be traded or quoted on a
Trading Market; and
(e)            Company Deliverables.  The Investor shall have received on the
Closing Date each of the following, each dated the Closing Date unless otherwise
indicated or agreed to by the Investor, in form and substance satisfactory to
the Investor:
(i)            this Agreement, duly executed and delivered to the Investor;
(ii)            the Note, conforming to the requirements set forth herein;
(iii)            the Initial Commitment Warrant; and
(iv)            such other certificates, documents, agreements and information
respecting the Company as the Investor may reasonably request.
 
7

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
3.2        Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to deliver the Note and Initial Commitment Warrant on
the Closing Date is subject to the satisfaction or waiver by the Company, on or
before the Closing Date, of each of the following conditions:
(a)            Representations and Warranties.  The representations and
warranties of the Investor contained herein shall be true and correct as of the
Closing Date;
(b)            Performance.  Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by Investor on or prior to the Closing Date; and
(c)            No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any Governmental Authority that prohibits the consummation of any of
the transactions contemplated by the Transaction Documents.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
4.1            Representations and Warranties of the Company.  The Company
hereby makes the following representations and warranties to the Investor:
(a)            Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than as specified in the SEC Reports.  Except as disclosed in the SEC
Reports, the Company owns, directly or indirectly, all of the capital stock of
each Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.
(b)            Organization and Qualification.  The Company and each Subsidiary
are duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
(c)            Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith.  Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.
 
8

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
(d)            No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company's or any Subsidiary's certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any Governmental Authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
(e)            Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, Governmental Authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) any filings required by federal or state
securities laws, (ii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, and (iii) those
that have been made or obtained prior to the date of this Agreement.
(f)            Issuance of the Securities.  The Securities have been duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock issuable upon conversion of the
Note and upon exercise of any of the Warrants.  All securities previously issued
by the Company were duly and validly issued, fully paid and nonassessable when
issued, either pursuant to a valid registration statement or private placement
transaction.
 
9

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
(g)            Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company's various option and incentive
plans, is specified in the SEC Reports as of the dates indicated therein. 
Except as specified in the SEC Reports, no securities of the Company are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents. 
Except as specified in the SEC Reports, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock.
(h)            SEC Reports; Financial Statements.  The Company has filed all
reports, forms or other information required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the "SEC Reports" and,
together with the Schedules to this Agreement (if any), the "Disclosure
Materials") on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  For
purposes of this Agreement, any reports, forms or other information provided to
the Commission whether by filing, furnishing or otherwise providing, is included
in the term "filed" (or any derivations thereof).
 
10

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
(i)            Litigation.  As of the date hereof, there is no Action which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) except as specifically
disclosed in the SEC Reports, would, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.  Neither the Company nor any Subsidiary, nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty, except
as specifically disclosed in the SEC Reports.  Except as specifically disclosed
in the SEC Reports, there has not been, and to the knowledge of the Company,
there is not pending any investigation by the Commission involving the Company
or any current or former director or officer or agent of the Company (in his or
her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act, nor has
the Commission called into question the validity of any shares previously issued
by the Company.
(j)            Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including, without limitation, all foreign, federal,
state and local laws relating to taxes, environmental protection, occupational
health and safety, product quality and safety and employment and labor matters,
except in each case as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.  The Company is
in compliance with all effective requirements of the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations thereunder, that are applicable to it,
except where such noncompliance would not have or reasonably be expected to
result in a Material Adverse Effect.
(k)            Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate Governmental
Authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any such
permits.
(l)            Patents and Trademarks.  The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have would, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the "Intellectual Property
Rights").  Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person.  Except as set forth in the
SEC Reports, to the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.
 
11

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
(m)            Certain Registration Matters. Assuming the accuracy of the
Investor's representations and warranties set forth in Section 4.2, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to Investor under the Transaction Documents.
(n)            Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing Date will not have become, an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.
(o)            Taxes.  All United States federal, state, county, municipality
local or foreign income tax returns and all other material tax returns
(including foreign tax returns) which are required to be filed by or on behalf
of the Company and each Subsidiary have been filed and all material taxes due
pursuant to such returns or pursuant to any assessment received by the Company
and each Subsidiary have been paid except those being disputed in good faith and
for which adequate reserves have been established. The charges, accruals and
reserves on the books of the Company and each Subsidiary in respect of taxes or
other governmental charges have been established in accordance with GAAP.
4.2            Representations and Warranties of Investor.  The Investor hereby
represents and warrants to the Company as follows:
(a)            Organization; Authority.  The Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. The execution, delivery and performance by the
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate action on the part of the Investor.  This
Agreement has been duly executed by the Investor, and when delivered by Investor
in accordance with terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.
(b)            No Conflicts.  The execution, delivery and performance of this
Agreement by the Investor and the consummation by the Investor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Investor's certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Investor debt or otherwise) or other understanding to
which the Investor is a party or by which any property or asset of the Investor
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or Governmental Authority to which the Investor is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Investor is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.
 
12

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
(c)            Consents.  All consents, approvals, orders and authorizations
required on the part of the Investor in connection with the execution, delivery
or performance of this Agreement and the consummation of the transactions
contemplated therein have been obtained and are effective as of the date hereof.
(d)            Investment Intent.  The Investor understands that the Securities
are "restricted securities" and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Investor's right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws.  Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by Investor to hold the Securities for any period of time.  The Investor is
acquiring the Securities hereunder in the ordinary course of its business. The
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.
(e)            Investor Status.  At the time the Investor was offered the
Securities, it was, and at the date hereof it is, an "accredited investor" as
defined in Rule 501(a) under the Securities Act.  The Investor is not a
registered broker-dealer under Section 15 of the Exchange Act.
(f)            General Solicitation.  The Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
(g)            Access to Information.  The Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.
(h)            Certain Trading Activities.  The Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Investor, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales involving the
Company's securities) since the earlier to occur of (1) the time that the
Investor was first contacted by the Company or placement agent engaged by the
Company regarding
 
13

--------------------------------------------------------------------------------

EXHIBIT 10.68
n investment in the Company and (2) the 20th day prior to the time that the
transactions contemplated by this Agreement are publicly disclosed by the
Company.  The Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) at any time during the
following periods: (i) commencing on the earlier of (a) the date the Company
notifies the Investor that it intends to commence a roadshow in connection with
the Recapitalization in the following two (2) weeks, and (b) the date the
Company commences such roadshow related to such Recapitalization, and ending on
the date such Recapitalization is consummated (but in no event later than
forty-five (45) days from the commencement of the roadshow) and (ii) commencing
on the date the Investor receives a Draw Down Request and ending on the Draw
Down Payment Date specified in such Draw Down Request.
(i)    Independent Investment Decision.  The Investor has independently
evaluated the merits of its decision to purchase Securities pursuant to this
Agreement, and such Investor confirms that it has not relied on the advice of
the Company's business and/or legal counsel in making such decision.
ARTICLE V.
OTHER AGREEMENTS OF THE PARTIES
5.1            Transfer Restrictions.
(a)    The Securities may only be disposed of in compliance with state and
federal securities laws.  The Investor or any permitted transferee shall not
offer, sell or transfer the Securities issued pursuant to this Agreement other
than pursuant to an effective registration statement, or to the Company or an
Affiliate of Investor who agrees to be bound by the terms of this Agreement. 
Any transfer or purported transfer of the Securities in violation of this
Section 5.1 shall be void.  In connection with any such transfer, the Company
may require the transferor to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.
(b)    Certificates evidencing the Securities will contain a legend in
substantially the following form, until such time as they are eligible for sale
under Rule 144:
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE
OF THESE SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION
14

--------------------------------------------------------------------------------

EXHIBIT 10.68
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
5.2            Furnishing of Information.  From the date hereof until the
Maturity Date, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as Investor owns Securities, but only until the
Investor's Underlying Shares or Warrant Shares may be sold under Rule 144(b)(i)
without regard to meeting the requirements of Rule 144(c), if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
Investor and make publicly available in accordance with Rule 144(c) such
information as is required for Investor to sell the Underlying Shares and
Warrant Shares under Rule 144.
5.3            Listing of Securities.  From the date hereof until the Maturity
Date, the Company agrees, (i) if the Company applies to have the Common Stock
traded on any Trading Market other than the Trading Market in which the Common
Stock is listed as of the date hereof, it will include in such application the
Underlying Shares and Warrant Shares, and will take such other action as is
necessary or desirable to cause the Underlying Shares and Warrant Shares to be
listed on such other Trading Market as promptly as possible, and (ii) it will
use its commercially reasonable efforts to continue the listing and trading of
its Common Stock on a Trading Market and will comply in all material respects
with the Company's reporting, filing and other obligations under the bylaws or
rules of the Trading Market.
5.4            Integration.  From the date hereof until the Maturity Date, the
Company shall not, and shall use its best efforts to ensure that no Affiliate of
the Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to Investor pursuant to this Agreement, or that would be
integrated with the offer or sale of the Securities pursuant to this Agreement
for purposes of the rules and regulations of the Securities Act.
5.5            Reservation of Shares.  The Company shall maintain a reserve from
its duly authorized shares of Common Stock equal to the number of shares of
Common Stock required to comply with its conversion obligations under the Note
and exercise obligations under all of the Warrants.
5.6            Conversion Procedures.  The form of Conversion Notice (as defined
in the Note) in the form of Exhibit A sets forth the totality of the procedures
required by the Investor in order to convert the Note.  The Company shall honor
conversions of the Note and shall deliver Underlying Shares in accordance with
the terms, conditions and time periods set forth in the Transaction Documents.
 
15

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
5.7            Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide Investor or
its agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto Investor shall have
executed a written agreement regarding the confidentiality and use of such
information in a form reasonably acceptable to the Company.
5.8            Use of Proceeds.  The Company will use the net proceeds from the
sale of the Securities hereunder for general corporate purposes (including
working capital purposes).
ARTICLE VI.
MISCELLANEOUS
6.1            Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Note.
6.2            Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
6.3            Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via email or
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the email address or facsimile number specified in
this Section prior to 5:30 p.m. (New York City time) on a Business Day, (b) the
next Business Day after the date of transmission, if such notice or
communication is delivered via email or facsimile at the email address or
facsimile number specified in this Section on a day that is not a Business Day
or later than 5:30 p.m. (New York City time) on any Business Day, (c) the
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as follows:

If to the Company: Communication Intelligence Corporation

275 Shoreline Drive, Suite 500
Redwood Shores, California 94065
Facsimile:  (650) 802-7777
Email: agoren@cic.com
Attention:  Andrea Goren, Chief Financial Officer



With a copy to: Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway
 
16
 

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
New York, New York 10036
Facsimile:  (212) 858-1500
Email: jonathan.russo@pillsburylaw.com
Attention:  Jonathan J. Russo, Esq.



If to Investor: To the address set forth under Investor's name
on the signature pages hereof;





or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
6.4            Amendments; Waivers.  No provision of this Agreement may be
waived or amended except in a written instrument signed by the Company and the
Investor.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
6.5            Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party. 
This Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
6.6            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor.  The Investor may not assign
this Agreement or any or all of its rights or obligation hereunder to any Person
without the prior written consent of the Company.
6.7            No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
6.8            Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Actions concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts
 
17

--------------------------------------------------------------------------------

EXHIBIT 10.68
 for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of the any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Action, any claim that it is
not personally subject to the jurisdiction of any such New York Court, or that
such Action has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Action by mailing a copy thereof via registered
or certified mail or overnight delivery (with evidence of delivery) to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
6.9            Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing Date and the delivery of
the Securities.
6.10            Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
6.11            Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
6.12            Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investor and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
6.13            Payment Set Aside.  To the extent that the Company makes a
payment or payments to Investor pursuant to any Transaction Document or Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
 
18

--------------------------------------------------------------------------------

EXHIBIT 10.68
 (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
19

--------------------------------------------------------------------------------


EXHIBIT 10.68

 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
COMMUNICATION INTELLIGENCE CORPORATION


By:_/s/ Philip Sassower______________________________________
     Name: Philip Sassower
     Title: Chief Executive Officer
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR INVESTOR FOLLOWS]
 
20

--------------------------------------------------------------------------------


EXHIBIT 10.68

 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.


VENTURE CHAMPION ASIA LIMITED






By:   /s/ brian
Nord                                                                                                       
Name: Brian Nord
Title: Director




Tax ID No.:   
N/A                                                                                                          




ADDRESS FOR NOTICE


425 N. Martingale Rd. Suite 1540
Schaumburg, IL 60173
Attention: Brian Nord
Tel: 847-278-0333
Fax: 847-276-3390
Email: brian.nord@icgholdings.com




DELIVERY INSTRUCTIONS
(if different from above)


c/o:                                                                                                          


Street:                                                                                                          


City/State/Zip:                                                                                                          


Attention:                                                                                                          


Tel:      
21                                                                                                    

--------------------------------------------------------------------------------


EXHIBIT 10.68



EXHIBIT A
NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE OF
THIS NOTE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


$2,352,941
Original Issue Date:  May 6, 2014


COMMUNICATION INTELLIGENCE CORPORATION
UNSECURED CONVERTIBLE NOTE
THIS NOTE is a note of Communication Intelligence Corporation, a Delaware
corporation (the "Company"), designated as its Unsecured Convertible Note, in
the original aggregate principal amount of Two Million Three Hundred Fifty-Two
Thousand Nine Hundred Forty-One Dollars ($2,352,941) (the "Note").
FOR VALUE RECEIVED, the Company promises to pay to the order of Venture Champion
Asia Limited or its registered assigns (the "Investor"), the principal sum of
Two Million Three Hundred Fifty-Two Thousand Nine Hundred Forty-One Dollars
($2,352,941) or, if less, the principal amount shown to be due on Schedule 1
attached hereto (the "Grid Schedule"), on the earlier of (i) the date that is
the eighteen (18) month anniversary of the Closing Date, (ii) ten (10) days
following the consummation of a Recapitalization, or (iii) an Event of Default
(as defined herein) or such date as this Note is required to be repaid as
provided hereunder (the "Maturity Date"). The Company authorizes and appoints
the Investor as agent of the Company to enter each Draw Down (as defined in the
Credit Agreement) under this Note on the Grid Schedule attached to and hereby
incorporated in this Note (following the receipt of such funds in accordance
with Section 2.5 of the Credit Agreement) and agrees that such entries shall be
conclusive evidence of the principal balance due under this Note at any time,
absent manifest error; provided, that neither the failure to so record nor any
error in such recordation shall affect the Company's obligations under the Note.
Initial borrowing under this Note shall be Zero Dollars ($0). This Note is
subject to the following additional provisions:
1

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
1.            Definitions.                          In addition to the terms
defined elsewhere in this Note: (a) capitalized terms that are used but not
otherwise defined herein have the meanings given to such terms in the Credit
Agreement, dated as of the Original Issue Date, by and between the Company and
the Investor (the "Credit Agreement"), and (b) the following terms have the
meanings indicated below:
"Change of Control" shall mean (a) any sale or disposition of all or
substantially all of the assets of the Company to a third party in one or a
number of related transactions, (b) any merger of the Company with or into
another corporation in which the holders of the Company's Common Stock
immediately prior to the consummation of the merger do not control 50% of the
surviving entity, or (c) the acquisition in one or a number of related
transactions by any Person or "group" of persons (as such term is defined in
Section 13(d) and 14(d) of the Exchange Act, and the related regulations) who
have expressed intent to control the affairs of the Company of more than 50% of
the total voting power of outstanding voting securities of the Company.
"Closing Price" means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the closing bid price per share of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market on which
the Common Stock is then listed or quoted; (b) if prices for the Common Stock
are then reported in the "Pink Sheets" published by the Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent sale price per share of the Common Stock so reported; or (c) in
all other cases, the fair market value of a share of Common Stock as determined
in good faith by the Board of Directors of the Company.
"Conversion Date" means the date a Conversion Notice together with the
Conversion Schedule is delivered to the Company in accordance with Section 7(a).
"Conversion Notice" means a written notice in the form attached hereto as
Exhibit A.
"Event of Default" means any one of the following events (whatever the reason
and whether it shall be voluntary or involuntary or effected by operation of law
or pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):
a)            any default in the payment (free of any claim of subordination),
when the same becomes due and payable of principal in respect of this Note.
b)            the Company shall fail to observe, satisfy, or perform in any
material respect any covenant or agreement contained in the Credit Agreement or
the Note, and such failure shall continue unremedied for a period of thirty (30)
Business Days after the date on which written notice of such default is first
given to the Company by the Investor.
c)            any of the Company's representations and warranties set forth in
the Credit Agreement shall be incorrect in any material respect as of the
Original Issue Date and such breach would result in a Material Adverse Effect.
d)            the occurrence of a Bankruptcy Event.
 
2

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
"Original Issue Date" has the meaning set forth on the face of this Note.
"Underlying Shares" means the shares of Common Stock issuable upon conversion of
the Note.
2.            Interest; Principal.  The principal amount of this Note shall be
repaid on the Maturity Date.
3.            Repayment Elections.  If the Company does not repay the Note on
the Maturity Date pursuant to the terms of this Note, the Investor may make an
election to be repaid by either (A) receiving 25% of future monthly operating
cash flows of the Company, calculated in accordance with GAAP, until such time
as all principal due under this Note has been repaid or (B) converting the
unpaid principal amount of the Note into Common Stock in accordance with the
terms of this Note.
4.            Registration of Note.  The Company shall register the Note upon
records maintained by the Company for that purpose (the "Note Register") in the
name of the Investor. The Company may deem and treat the registered Investor of
this Note as the absolute owner hereof for the purpose of any conversion hereof,
and for all other purposes, absent actual notice to the contrary from such
record Investor.
5.            Registration of Transfers and Exchanges.  Subject to the
Investor's compliance in full with all transfer restrictions contained in the
Transaction Documents, the Company shall register the transfer of any portion of
this Note in the Note Register upon surrender of this Note to the Company at its
address for notice set forth herein. Upon any such registration or transfer, a
new debenture, in substantially the form of this Note (any such new debenture, a
"New Note"), evidencing the portion of this Note so transferred shall be issued
to the transferee and a New Note evidencing the remaining portion of this Note
not so transferred, if any, shall be issued to the transferring Investor. The
acceptance of the New Note by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Note.
6.            Recapitalization. Promptly following the Company receiving Loans
under the Agreement in the aggregate principal amount of at least One Million
One Hundred Seventy-Six Thousand Four Hundred Seventy-One Dollars ($1,176,471),
the Company covenants and agrees that it will use its reasonable best efforts to
(i) engage Aegis Capital, or another firm selected by the Company to act as an
underwriter or placement agent in connection with the Recapitalization (the
"Listing Agent"); provided, that the Investor shall have the right to approve of
the Listing Agent selected by the Company, which approval shall not be
unreasonably withheld, conditioned, or delayed and (ii) consummate a
Recapitalization no later than the six month anniversary of receiving such
funds.
7.            Conversion.
(a)            At the Option of the Investor.  All or any portion of the
principal amount of this Note then outstanding shall be convertible into shares
of Common Stock at the option of the Investor at any time at a price of $0.0275;
provided, however, that (i) if the Company consummates a Recapitalization, the
Investor may convert all or any portion of the Note on such date at a price
equal to the lower of $0.0275 or 80% of the Company's offering price, or (ii) if
the Company fails to pay to the Investor the unpaid principal amount of the
Loans on the Maturity Date, the Investor may convert all or any portion of the
 
3

--------------------------------------------------------------------------------

EXHIBIT 10.68
Note at a price equal to 70% of the average of the Closing Price of the Common
Stock for the ten (10) Trading Day period preceding the date of receipt of the
applicable Conversion Notice (in each case, subject to limitations set forth in
Section 7(b) hereof; the prices set forth herein (i) or (ii) hereof,
collectively, the "Conversion Price"), and the Investor elects to convert the
unpaid principal amount of the Note into Common Stock in accordance with this
Section.  The Investor may effect conversions under this Section 7(a) by
delivering to the Company a Conversion Notice together with a schedule in the
form of Schedule 2 attached hereto (the "Conversion Schedule"). If the Investor
is converting less than all of the principal amount represented by this Note, or
if a conversion hereunder may not be effected in full due to the application of
Section 7(b), the Company shall honor such conversion to the extent permissible
hereunder and shall promptly deliver to the Investor a Conversion Schedule
indicating the principal amount which has not been converted.
(b)            Certain Conversion Restrictions.  Notwithstanding anything to the
contrary contained herein, the number of shares of Common Stock that may be
acquired by an Investor upon a conversion of this Note (or otherwise in respect
hereof) shall be limited to the extent necessary to insure that, following such
conversion (or other issuance), the total number of shares of Common Stock then
beneficially owned by Investor and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with such Investor's
for purposes of Section 13(d) of the Exchange Act, does not exceed 9.9% of the
total number of issued and outstanding shares of Common Stock (including for
such purpose the shares of Common Stock issuable upon such conversion).  For
such purposes, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. This provision shall not restrict the number of shares of Common
Stock which an Investor may receive or beneficially own in order to determine
the amount of securities or other consideration that such Investor may receive
in the event of a Fundamental Transaction (defined below) involving the Company
as contemplated herein.  This restriction may not be waived.
8.            Mechanics of Conversion.
(a)            The number of Underlying Shares issuable upon any conversion
hereunder shall equal the outstanding principal amount of this Note to be
converted, divided by the Conversion Price on the Conversion Date.
(b)            The Company shall, by the fifth (5th) Business Day following each
Conversion Date, issue or cause to be issued and cause to be delivered to or
upon the written order of the Investor and in such name or names as the Investor
may designate a certificate for the Underlying Shares issuable upon such
conversion (including by electronic book-entry). The Investor, or any Person so
designated by the Investor to receive Underlying Shares in accordance with the
terms hereof, shall be deemed to have become holder of record of such Underlying
Shares as of such Conversion Date.
 
4

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
(c)            The Investor shall not be required to deliver the original Note
in order to effect a conversion hereunder.  Execution and delivery of the
Conversion Notice shall have the same effect as cancellation of the Note and
issuance of a New Note representing the remaining outstanding principal amount.
(d)            If by the fifth (5th) Business Day after a Conversion Date the
Company fails to deliver to the Investor such Underlying Shares in such amounts
and in the manner required pursuant to Section 7, then the Investor will have
the right to rescind the Conversion Notice pertaining thereto by giving written
notice to the Company prior to such Investor's receipt of such Underlying
Shares.  Without in any way limiting the Investor's right to pursue other
remedies, including actual damages and/or equitable relief, the parties agree
that if delivery of the Common Stock issuable upon conversion of this Note is
not delivered by the fifth (5th) Trading Day after a Conversion Date, the
Company shall pay to the Investor $500 per Trading Day in cash, for each Trading
Day beyond the fifth (5th) Trading Day after a Conversion Date that the Company
fails to deliver such Underlying Shares (the "Delivery Penalty"); provided
however, that the Delivery Penalty shall not be earned and payable to the extent
that the delay is caused in part or whole by factors or circumstances beyond the
Company's control.  The Delivery Penalty shall be paid to the Investor by the
fifth (5th) business day of the month following the month in which such amount
is earned or, at the option of the Investor (by written notice to the Company by
the first (1st) day of the month following the month in which such amount is
earned), shall be added to the principal amount of this Note, in which event any
interest shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Stock in accordance
with the terms of this Note.
9.            Default Interest.  Upon the Maturity Date, all outstanding
principal then owing shall begin to accrue interest at the rate of 18% per
annum.
10.            Charges, Taxes and Expenses.  Issuance of certificates for
Underlying Shares to the Investor upon conversion of (or otherwise in respect
of) this Note shall be made without charge to the Investor for any issue or
transfer tax, withholding tax, transfer agent fee, legal opinion and attorney
fees, or other incidental tax or expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax or
other expense which may be payable in respect of any transfer involved in the
registration of any certificates for Underlying Shares or Notes in a name other
than that of the Investor. The Investor shall be responsible for all tax
liability that may arise as a result of holding or transferring this Note or
receiving Underlying Shares in respect hereof.
11.            Reservation of Underlying Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Underlying Shares as required hereunder, the
number of Underlying Shares which are then issuable and deliverable upon the
conversion of (and otherwise in respect of) this entire Note (taking into
account the adjustments of Section 12), free from preemptive rights or any other
contingent purchase rights of persons other than the Investor. The Company
covenants that all Underlying
 
5 
 

--------------------------------------------------------------------------------

EXHIBIT 10.68
Shares so issuable and deliverable shall, upon issuance in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.
12.            Certain Adjustments.  The Conversion Price is subject to
adjustment from time to time as set forth in this Section 12.
(a)                Stock Dividends and Splits.  If the Company, at any time
while this Note is outstanding: (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in the case of clauses (i) and (ii) the
number of shares issuable upon conversion should be increased in proportion to
such increase in the number of outstanding shares of Common Stock and the then
applicable Conversion Price shall be correspondingly decreased and in the case
of clause (iii) the number of shares issuable upon conversion shall be decreased
in proportion to such decrease in the number of outstanding shares of Common
Stock and the then applicable Conversion Price shall be correspondingly
increased.  Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
shareholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
(b)                Pro Rata Distributions.  If the Company, at any time while
this Note is outstanding, distributes to all holders of Common Stock (i)
evidences of its indebtedness, (ii) any security (other than a distribution of
Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,
"Distributed Property"), then the Company will deliver to the Investor, on the
effective date of such distribution, the Distributed Property that the Investor
would have been entitled to receive in respect of the Underlying Shares for
which this Note could have been converted immediately prior to such record
date.  If such Distributed Property is not delivered to the Investor pursuant to
the preceding sentence, then upon any conversion of this Note that occurs after
such record date, the Investor shall be entitled to receive, in addition to the
Underlying Shares otherwise issuable upon such conversion, the Distributed
Property that the Investor would have been entitled to receive in respect of
such number of Underlying Shares had the Investor been the record holder of such
Underlying Shares immediately prior to such record date.  Notwithstanding the
foregoing, this Section 12(b) shall not apply to any distribution of rights or
securities in respect of adoption by the Company of a shareholder rights plan,
which events shall be covered by Section 12(a).
(c)                Fundamental Transactions.  If, at any time while this Note is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock tender or
exchange their shares for other securities, cash or property, or (iv) the
Company effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a
 
6

--------------------------------------------------------------------------------

EXHIBIT 10.68
result of a subdivision or combination of shares of Common Stock covered by
Section 12(a) above) (in any such case, a "Fundamental Transaction"), then upon
any subsequent conversion of this Note, the Investor shall have the right to:
(x) receive, for each Underlying Share that would have been issuable upon such
conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
"Alternate Consideration") or (y) require the surviving entity to issue to the
Investor an instrument identical to this Note (with an appropriate adjustments
to the conversion price). For purposes of any such conversion, the Company shall
apportion the Conversion Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Investor shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Company or surviving entity in such Fundamental
Transaction (or, if different, the ultimate parent of such successor or entity
or the entity issuing the Alternate Consideration) shall issue to the Investor a
new debenture consistent with the foregoing provisions and evidencing the
Investor's right to convert such debenture into Alternate Consideration. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (c) and insuring that this Note (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.
(d)                Reclassifications; Share Exchanges.  In the case of any
reclassification of the Common Stock, or any compulsory share exchange pursuant
to which the Common Stock is converted into other securities, cash or property
(other than compulsory share exchanges which constitute Change of Control
transactions), the Investor shall have the right thereafter to convert such
shares only into the shares of stock and other securities, cash and property
receivable upon or deemed to be held by holders of Common Stock following such
reclassification or share exchange, and the Investors shall be entitled upon
such event to receive such amount of securities, cash or property as a holder of
the number of shares of Common Stock of the Company into which this Note could
have been converted immediately prior to such reclassification or share exchange
would have been entitled. This provision shall similarly apply to successive
reclassifications or share exchanges.
(e)                Calculations.  All calculations under this Section 12 shall
be made to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.
(f)                Notice of Adjustments.  Upon the occurrence of each
adjustment pursuant to this Section 12, the Company at its expense will promptly
compute such
 
7

--------------------------------------------------------------------------------

EXHIBIT 10.68
adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Investor.
(g)                Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes and publicly approves, or enters into any agreement
contemplating or solicits shareholder approval for any Fundamental Transaction
or (iii) publicly authorizes the voluntary dissolution, liquidation or winding
up of the affairs of the Company, then the Company shall use commercially
reasonable efforts to deliver to the Investor a notice describing the material
terms and conditions of such transaction, at least ten (10) Business Days prior
to the applicable record or effective date on which a Person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Investor is given the practical opportunity to convert this
Note prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.
13.            Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Underlying Shares on conversion of this Note. If
any fraction of an Underlying Share would, except for the provisions of this
Section, be issuable upon conversion of this Note, the number of Underlying
Shares to be issued will be rounded up to the nearest whole share.
14.            Prepayment at Option of Company.  This Note may be prepaid by the
Company at any time, in whole or part, without the consent of the Investor and
without any penalty or premium.
15.            Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder (including without
limitation any Conversion Notice) shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via email or facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the email
address or facsimile number specified in this Section prior to 5:30 p.m. (New
York City time) on a Business Day, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via email or
facsimile at the email address or facsimile number specified in this Section on
a day that is not a Business Day or later than 5:30 p.m. (New York City time) on
a Business Day, (iii) the Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given. The addresses
for such communications shall be: (i) if to the Company, to Communication
Intelligence Corporation, 275 Shoreline Drive, Suite 500, Redwood Shores,
California 94065, Facsimile: (650) 802-7777, Email: agoren@cic.com, Attention:
Andrea Goren, Chief Financial Officer, (ii) if to the Investor, to the address,
email address or facsimile number appearing on the Company's shareholder records
or such other address, email address or facsimile number as the Investor may
provide to the Company in accordance with this Section.
 
8



--------------------------------------------------------------------------------

EXHIBIT 10.68



16.            Miscellaneous.
(a)            This Note shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)            Subject to Section 16(a), above, nothing in this Note shall be
construed to give to any person or corporation other than the Company and the
Investor any legal or equitable right, remedy or cause under this Note. This
Note shall inure to the sole and exclusive benefit of the Company and the
Investor.
(C)            GOVERNING LAW; VENUE; WAIVER OF JULY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH PARTY AGREES THAT ALL ACTIONS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS NOTE AND ANY
OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN
THE NEW YORK COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE NEW YORK COURTS FOR ANY ACTION OR ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF THE ANY OF THIS NOTE), AND HEREBY IRREVOCABLY WAIVES, AND AGREES
NOT TO ASSERT IN ANY ACTION, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH NEW YORK COURT OR THAT SUCH ACTION HAS BEEN COMMENCED
IN AN IMPROPER OR INCONVENIENT FORUM.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH ACTION BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS NOTE AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL ACTION.
(d)            The headings herein are for convenience only, do not constitute a
part of this Note and shall not be deemed to limit or affect any of the
provisions hereof.
 
9
 

--------------------------------------------------------------------------------

EXHIBIT 10.68
 
(e)            In case any one or more of the provisions of this Note shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Note shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Note.
(f)            No provision of this Note may be waived or amended except (i) in
accordance with the requirements set forth in the Purchase Agreement, and (ii)
in a written instrument signed, in the case of an amendment, by the Company and
the Investor or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Note shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
(g)            It is expressly agreed and provided that the total liability of
the Company under the Note for payments in the nature of interest shall not
exceed the maximum lawful rate authorized under applicable law (the "Maximum
Rate"), and, without limiting the foregoing, in no event shall any rate of
interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Note exceed such Maximum Rate.  It is agreed that if the maximum contract
rate of interest allowed by law and applicable to the Note is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate of interest applicable to the Note from the effective date forward,
unless such application is precluded by applicable law.  If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Company to the Investor with respect to indebtedness evidenced by the Note, such
excess shall be applied by Investor to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at Investor's election.
 
10

--------------------------------------------------------------------------------


EXHIBIT 10.68

      IN WITNESS WHEREOF, the Company has caused this Note to be duly executed
by a duly authorized officer as of the date first above indicated.
COMMUNICATION INTELLIGENCE CORPORATION


By:   /s/ pjilip
sassower                                                                                                     
        Name: Philip Sassower
        Title: Chief Executive Officer
 
11

--------------------------------------------------------------------------------


EXHIBIT 10.68
EXHIBIT A
CONVERSION NOTICE
 (To be Executed by the Registered Investor in order to convert Note)
The undersigned hereby elects to convert the principal amount of Note indicated
below, into shares of Common Stock of Communication Intelligence Corporation, as
of the date written below. If shares are to be issued in the name of a Person
other than undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the Investor for any conversion, except as provided in the Note. All
terms used in this notice shall have the meanings set forth in the Note.

Conversion calculations:

Conversion Date
                                                                                                                                                                                      

Principal amount of Note owned prior to conversion
                                                                                                                                          

Principal amount of Note to be Converted
                                                                                                                                          

Principal amount of Note remaining after Conversion
__________________________________________________________
DTC Account


                                                                                                                                          

Number of shares of Common Stock to be Issued
                                                                                                                                          

Applicable Conversion Price
                                                                                                                                          

Name of Investor



By:
Name:
Title:



By the delivery of this Conversion Notice the Investor represents and warrants
to the Company that its ownership of the Common Stock does not exceed the
restrictions set forth in Section 7(b) of the Note.
12

--------------------------------------------------------------------------------


EXHIBIT 10.68
Schedule 1
COMMUNICATION INTELLIGENCE CORPORATION
Unsecured Convertible Note
GRID SCHEDULE
This Grid Schedule reflects Draw Downs and Original Issue Discounts made under
the above referenced Note and consistent with the terms of the Credit Agreement,
dated as of May 6, 2014, by and between Communication Intelligence Corporation
and Venture Champion Asia Limited.
Date
Draw Down
Original Issue Discount
Principal Balance Due
Initials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
13


--------------------------------------------------------------------------------


EXHIBIT 10.68
 
Schedule 2
COMMUNICATION INTELLIGENCE CORPORATION
Unsecured Convertible Note
CONVERSION SCHEDULE
This Conversion Schedule reflects conversions made under the above referenced
Note.
Dated:


Conversion Date
Principal Amount of Conversion
Aggregate Principal Amount Remaining Subsequent to Conversion
Applicable Conversion Price
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
14


--------------------------------------------------------------------------------


EXHIBIT 10.68
 
EXHIBIT B
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON CONVERSION OR EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
COMMUNICATION INTELLIGENCE CORPORATION
COMMON STOCK PURCHASE WARRANT
Warrant No. ________           Dated: ___________________
Communication Intelligence Corporation, a Delaware corporation (the "Company"),
hereby certifies that, for value received, Venture Champion Asia Limited, or its
registered assigns (the "Holder"), is entitled to purchase from the Company up
to a total of ________________ shares of common stock, $0.01 par value per share
(the "Common Stock"), of the Company (each such share, a "Warrant Share" and all
such shares, the "Warrant Shares") at an exercise price equal to [either (i)
$0.0275, for the Initial Commitment Warrant, or (ii) the lesser of (A) $0.0275
or (B) 80% of the volume weighted average trading price of the Company's Common
Stock for the ten (10) Trading Day period prior to the issuance of a Draw Down,
for all other Warrants] (each as adjusted from time to time as provided in
Section 9, the "Exercise Price") at any time from the date hereof, and through
and including [three (3) years from the first Draw Down Payment Date] (the
"Expiration Date"), and subject to the following terms and conditions.  This
Warrant (this "Warrant") is issued pursuant to that certain Credit Agreement
dated May 6, 2014, by and between the Company and the Holder (the "Credit
Agreement").
1.            Definitions.  In addition to the terms defined elsewhere in this
Warrant: (a) capitalized terms that are used but not otherwise defined herein
have the meanings given to such terms in the Credit Agreement and (b) the
following terms have the meanings indicated below:
"Closing Price" means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the weighted volume average trading price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Trading Market on which the Common Stock is then listed or quoted; (b) if prices
for the Common Stock are then reported in the "Pink Sheets" published by the
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent sale price per share of the
Common Stock so
1

--------------------------------------------------------------------------------

EXHIBIT 10.68
 reported; or (c) in all other cases, the fair market value of a share of Common
Stock as determined in good faith by the Board of Directors of the Company.
"Registration Statement" means a registration statement filed with the
Commission for the purposes of registering the Warrant Shares, including (in
each case) the prospectus, amendments and supplements to such registration
statements or prospectus, including pre‑ and post‑effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference therein.


2.            Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
3.            Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto as Annex A duly
completed and signed, to the transfer agent or to the Company at its address
specified herein.  Upon any such registration or transfer, a new warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
warrant, a "New Warrant"), evidencing the portion of this Warrant so transferred
shall be issued to the transferee and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.  Any transfer of any portion of this
Warrant shall be in compliance with Section 5.1 of the Credit Agreement.
4.            Exercise and Duration of Warrants.  This Warrant shall be
exercisable in whole or in part by the registered Holder at any time from the
date hereof and through and including the Expiration Date.  At 5:30 p.m. New
York City time on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value; provided, that, if on
the Expiration Date, there is no effective Registration Statement covering the
resale of the Warrant Shares, then this Warrant shall be deemed to have been
exercised in full (to the extent not previously exercised) on a "cashless
exercise" basis at 5:30 p.m. New York City time on the Expiration Date.  The
Company may not call or redeem any portion of this Warrant without the prior
written consent of the affected Holder.
5.            Delivery of Warrant Shares.
(a)            Other than as may be required in connection with registration of
a transfer of this Warrant, the Holder shall not be required to physically
surrender this Warrant unless this Warrant is being exercised in full.  To
effect exercises hereunder, the Holder shall duly execute and deliver to the
Company at its address for notice set forth herein (or to such other address as
the Company may designate by notice in writing to the Holder), an Exercise
Notice in the form of Annex B hereto, along with the Warrant Share Exercise Log
in the form of Annex C hereto, and shall pay the Exercise Price, if applicable,
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder.  The Company shall promptly (but in no event later
2
 

--------------------------------------------------------------------------------

EXHIBIT 10.68
than five (5) Business Days after the Date of Exercise (as defined herein))
issue or cause to be issued and cause to be delivered to or upon the written
order of the Holder a certificate for the Warrant Shares issuable upon such
exercise.  A "Date of Exercise" for purposes of this Warrant, means the date on
which the Holder shall have delivered to the Company: (i) the Exercise Notice
(with the Warrant Exercise Log attached to it), appropriately completed and duly
signed and (ii) if such Holder is not utilizing the cashless exercise provisions
set forth in this Warrant, payment of the Exercise Price for the number of
Warrant Shares so indicated by the Holder to be purchased.  If by the (5th)
fifth Business Day after the Date of Exercise, the Company fails to deliver the
required number of Warrant Shares, the Holder will have the right to rescind the
exercise.
(b)            In the event that a Holder surrenders this Warrant following one
or more partial exercises, the Company shall, provided, that the applicable
number of Warrant Shares related to each such partial exercise has been
delivered pursuant to Section 5(a) hereof, cancel such surrendered Warrant and
issue or cause to be issued to the Holder, at the Company's expense, a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares.
(c)            The Company's obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. 
Nothing herein shall limit a Holder's right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company's failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.
6.            Charges, Taxes and Expenses.  Issuance and delivery of
certificates for Warrant Shares upon exercise of this Warrant shall be made
without charge to the Holder for any issue or transfer tax, withholding tax,
transfer agent fee or other incidental tax or expense in respect of the issuance
of such certificates, all of which taxes and expenses shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificates for Warrant Shares or Warrants in a name other than that of
the Holder.  The Holder shall be responsible for all tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
7.            Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which shall not include a surety bond), if
requested. 
 
3

--------------------------------------------------------------------------------

EXHIBIT 10.68
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe.  If a New Warrant is requested
as a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company's
obligation to issue the New Warrant.
8.            Reservation of Warrant Shares.
(a)            The Company covenants that it will at all times reserve and keep
available out of the aggregate of its authorized but unissued and otherwise
unreserved Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares that are then issuable and deliverable upon the exercise of this entire
Warrant, free from preemptive rights or any other contingent purchase rights of
persons other than the Holder (after giving effect to the adjustments and
restrictions of Section 9 hereof, if any).  The Company covenants that all
Warrant Shares so issuable and deliverable shall, upon issuance and the payment
of the applicable Exercise Price in accordance with the terms hereof, be duly
and validly authorized, issued and fully paid and non-assessable.  The Company
will take all such action as may be necessary to assure that such shares of
Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.  The
Company will notify its transfer agent for the Common Stock of the reservation
of shares of Common Stock as required under this provision.
(b)            Insufficient Authorized Shares.  If the Company does not have a
sufficient number of authorized and unreserved shares of Common Stock to satisfy
its obligation to reserve for issuance upon exercise of this Warrant and
Warrants of like tenor at least a number of shares of Common Stock as shall from
time to time be necessary to effect the exercise of all of the Warrants of like
tenor then outstanding (an "Authorized Share Failure"), then the Company shall
promptly take all action necessary to increase the Company's authorized shares
of Common Stock to an amount sufficient to allow the Company to reserve the
required amount for the Warrants of like tenor then outstanding.  Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than ninety (90) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock.  In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use commercially reasonable efforts to solicit its stockholders' approval
of such increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the stockholders that they approve such proposal.
9.            Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
(a)        Issuance of Additional Common Stock.  If at any time while this
Warrant is outstanding, the Company shall issue Additional Common Stock (as
defined herein) at a price per share, or with an exercise price or conversion
price (as the case may be), lower than the
 
4

--------------------------------------------------------------------------------

EXHIBIT 10.68
Exercise Price in effect at such time, then the Exercise Price shall be reduced,
concurrently with such issue, to a price (calculated to the nearest
one-hundredth of a cent) determined in accordance with the following formula:
EP2 = (EP1 * (A + B)) / (A + C)
For purposes of the foregoing formula, the following definitions shall apply:
(A)            "EP2" shall mean the Exercise Price in effect immediately after
such issue of Additional Common Stock;
(B)            "EP1" shall mean the Exercise Price in effect immediately prior
to such issue of Additional Common Stock;
(C)            "A" shall mean the number of shares of Common Stock outstanding
immediately prior to such issue of Additional Common Stock (treating for this
purpose as outstanding all shares of Common Stock issuable upon conversion or
exchange of all Convertible Securities (as defined herein) outstanding
immediately prior to such issue);
(D)            "B" shall mean the aggregate consideration received by the
Company with respect to such issue of Additional Common Stock divided by EP1;
and
(E)            "C" shall mean the number of such Additional Common Stock issued
in such transaction;
provided, however, that notwithstanding the foregoing, EP2 shall in no event be
(A) lower than the Closing Price of the Common Stock on a national securities
exchange or quotation system (which on the date of determination constitutes the
principal trading market for the shares of Common Stock) for the twenty (20)
consecutive Trading Days immediately prior to the issuance of the Additional
Common Stock and if such Common Stock is not publicly traded, the market price
as determined in good faith by the Board of Directors (the "Market Price") or
(B) greater than EP1.  For avoidance of doubt, (x) if after applying the formula
above EP2 is lower than the Market Price, then the Exercise Price in effect
immediately following such issuance of Additional Common Stock shall be equal to
Market Price and, (y) if the Market Price immediately prior to the issuance of
the Additional Common Stock is greater than EP1, then the Exercise Price in
effect immediately following such issuance of Additional Common Stock shall be
the Exercise Price in effect immediately prior to the issuance of such
Additional Common Stock.
"Additional Common Stock" shall mean all shares of Common Stock and any
securities convertible into or exchangeable for Common Stock ("Convertible
Securities") issued by the Company at any time while this Warrant is
outstanding, except (i) the Warrant Shares, (ii) Common Stock issued pursuant to
the exercise of options and warrants outstanding on the date of issuance of this
Warrant; (iii) Common Stock (including Common Stock issued upon the conversion
or exercise of Convertible Securities) or Convertible Securities issued to
employees, consultants, officers or directors of the Company pursuant to
compensatory stock purchase or stock option plans, agreements or arrangements
approved by the Board of Directors, (iv) Common Stock (including Common Stock
issued upon the conversion or exercise of Convertible
5

--------------------------------------------------------------------------------

EXHIBIT 10.68
Securities) or Convertible Securities issued to underwriters, brokers, dealers,
finders or others in connection with fundraising (debt or equity) activities,
(v) Common Stock issued upon conversion or exercise of Convertible Securities
outstanding on the date of issuance of this Warrant, (vi) Common Stock issued as
dividends on any series of the Company's preferred stock, whether existing now
or in the future, and (vii) Common Stock issued in connection with a stock
dividend or distribution covered by Section 9(b) and (i) hereof.
(b)        Stock Dividends and Splits.  If at any time while this Warrant is
outstanding, the number of outstanding shares of Common Stock is increased by a
stock dividend payable in shares of Common Stock or by a split-up of shares of
Common Stock or other similar event, then, on the effective date thereof, the
number of shares issuable on exercise of each Warrant shall be increased in
proportion to such increase in outstanding shares and the then applicable
Exercise Price shall be correspondingly decreased, each in accordance with
Section 9(h) hereof.
(c)        Aggregation of Shares.  If at any time while this Warrant is
outstanding, the number of outstanding shares of Common Stock is decreased by a
consolidation, combination or reclassification of shares of Common Stock or
other similar event (including a reverse stock split), then, upon the effective
date of such consolidation, combination or reclassification, the number of
shares issuable on exercise of each Warrant shall be decreased in proportion to
such decrease in outstanding shares and the then applicable Exercise Price shall
be correspondingly increased.
(d)        Replacement of Securities Upon Reorganization, etc.  If at any time
while this Warrant is outstanding (1) the Company effects any merger or
consolidation of the Company with or into another Person, (2) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (3) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (4) the Company effects any capital reorganization or
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (each, a "Fundamental Transaction"), then, as a
condition of such Fundamental Transaction, lawful and fair provision shall be
made whereby the Holder of the Warrant shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in the Warrants and in lieu of the shares of Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented thereby, such shares of stock, securities, or assets as may
be issued or payable with respect to or in exchange for the number of
outstanding shares of such Common Stock equal to the number of shares of such
stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented by the Warrants, had such Fundamental Transaction not
taken place and in such event appropriate provision shall be made with respect
to the rights and interests of the Holder of the Warrant to the end that the
provisions hereof (including, without limitation, provisions for adjustments of
the Exercise Price and of the number of shares purchasable upon the exercise of
the Warrants) shall thereafter be applicable, as nearly as may be in relation to
any share of stock, securities, or assets thereafter deliverable upon the
exercise hereof.  The Company shall not effect any such Fundamental Transaction
unless prior to the consummation thereof the successor corporation (if other
than the Company)
 
6

--------------------------------------------------------------------------------

EXHIBIT 10.68
resulting from such Fundamental Transaction, or the corporation purchasing such
assets in a Fundamental Transaction, shall assume by written instrument executed
and delivered to the Holders of the Warrants the obligation to deliver to the
Holders of the Warrant such shares of stock, securities, or assets as, in
accordance with the foregoing provisions, such Holders may be entitled to
purchase.  Notwithstanding the foregoing, in the event of any Fundamental
Transaction, other than a Fundamental Transaction in which a successor entity of
the Company that is a publicly traded corporation whose stock is quoted or
listed for trading on a Trading Market assumes this Warrant such that the
Warrant shall thereafter be exercisable for the publicly traded common stock of
such successor entity, then, at the written request of the Holder, if and only
if such request is delivered by notice in writing to the Company within 30
Business Days following the effective date of the Fundamental Transaction, the
Company (or the successor entity) shall purchase this Warrant from the Holder by
paying to the Holder, within five Business Days after such request (or, if
later, on the effective date of the Fundamental Transaction), cash in an amount
per Warrant Share equal to the Transaction Value per share of Common Stock
outstanding less the Exercise Price. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
9(e) and insuring that the Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
"Transaction Value" shall mean the value on the effective date of the
Fundamental Transaction of the net pre-tax proceeds received or receivable by
common stockholders of the Company in the Fundamental Transaction.  Any proceeds
not constituting cash shall be valued at their fair market value (as determined
in good faith by the Company's Board of Directors after reasonable prior notice
of the proposed determination to the Holder, and an opportunity for the Holder
to discuss the proposed determination with the Company).
(e)        Number of Warrant Shares.  Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 9, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
(f)        Calculations.  All calculations under this Section 9 shall be made to
the nearest cent or the nearest 1/100th of a share, as applicable.  The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
(g)        Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other
securities, cash or property issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon
 
7

--------------------------------------------------------------------------------

EXHIBIT 10.68
 which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company's transfer agent.
(h)        Notice of Corporate Events.  If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including without limitation any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least ten Business
Days prior to the applicable record or effective date on which a Person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.
(i)        Rights Upon Distribution Of Assets.  If the Company shall declare or
make any dividend or other distribution of its assets (or rights to acquire its
assets) to Holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a "Distribution"), at any time after the issuance of this
Warrant, then, in each such case the Company shall take a record of the holders
of its Common Stock for the purpose of entitling them to receive such
Distribution and such record date shall be deemed to be the date of such
Distribution (the "Record Date"), then, in each such case:
(A)            any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (I) the numerator shall
be the closing bid price of the shares of Common Stock on the Trading Day
immediately preceding such record date minus the fair market value of the
Distribution (as determined in good faith by the Company's Board of Directors)
applicable to one share of Common Stock, and (II) the denominator shall be the
closing bid price of the shares of Common Stock on the Trading Day immediately
preceding such record date; and
(B)            the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding paragraph (A); provided, that in the event that the Distribution is of
shares of Common Stock (or common stock) ("Other Shares of Common Stock") of a
company whose common shares are traded on a national securities exchange or a
national automated quotation system, then the Holder may elect to receive a
warrant to purchase Other Shares of Common Stock in lieu of an increase in the
number of Warrant Shares, the terms of
 
8

--------------------------------------------------------------------------------

EXHIBIT 10.68
which shall be identical to those of this Warrant, except that such warrant
shall be exercisable into the number of shares of Other Shares of Common Stock
that would have been payable to the Holder pursuant to the Distribution had the
Holder exercised this Warrant immediately prior to such record date and with an
aggregate exercise price equal to the product of the amount by which the
exercise price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of the immediately preceding paragraph (A) and the number
of Warrant Shares calculated in accordance with the first part of this paragraph
(B).
(j)        Treasury Shares.  The number of shares of Common Stock outstanding at
any given time shall not include shares owned or held by or for the account of
the Company, and the disposition of any such shares shall be considered an issue
or sale of Common Stock for the purpose of this Section 9.
10.            Payment of Exercise Price.  The Holder shall pay the Exercise
Price in immediately available funds; provided, however, the Holder, in its sole
discretion, may also satisfy its obligation to pay the Exercise Price through a
"cashless exercise," in which event the Company shall issue to the Holder the
number of Warrant Shares determined as follows:
X = Y [(A-B)/A]
where:
X = the number of Warrant Shares to be issued to the Holder.
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.
B = the Exercise Price.
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
11.            Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. 
If any fraction of a Warrant Share would, except for the provisions of this
Section, be issuable upon exercise of this Warrant, the number of Warrant Shares
to be issued will be rounded up to the nearest whole share.
12.            Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder (including without
limitation any Exercise Notice) shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via email or facsimile (provided the sender receives
a
 
9

--------------------------------------------------------------------------------

EXHIBIT 10.68
machine-generated confirmation of successful transmission) at the email address
or facsimile number specified in this Section prior to 5:30 p.m. (New York City
time) on a Business Day, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via email or
facsimile at the email address or facsimile number specified in this Section on
a day that is not a Business Day or later than 5:30 p.m. (New York City time) on
a Business Day, (iii) the Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices or communications shall be as set forth in the Credit Agreement
or at such other address as the Holder shall notify the Company.
13.            Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 10 (ten) days' notice to the Holder, the Company may appoint
a new warrant agent.  Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.
14.            Miscellaneous.
(a)        Subject to the restrictions on transfer set forth herein, this
Warrant may be assigned by the Holder in whole or in part.  This Warrant may not
be assigned by the Company except to a successor in the event of a sale of all
or substantially all of the Company's assets or a merger or acquisition of the
Company.  This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentences, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.  This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.
(b)        The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be reasonably necessary or
appropriate in order to protect the rights of the Holder against impairment. 
Without limiting the generality of the foregoing, the Company (i) will not
increase the par value of any Warrant Shares above the amount payable therefor
on such exercise, (ii) will take all such action as may be reasonably necessary
or appropriate in order that the Company may validly and legally issue fully
paid and non-assessable Warrant Shares on the exercise of this Warrant, and
(iii) will not close its stockholder books or records in any manner which
interferes with the timely exercise of this Warrant.
(C)        GOVERNING LAW; VENUE; WAIVER OF JULY TRIAL.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
 
10

--------------------------------------------------------------------------------

EXHIBIT 10.68
 INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH PARTY AGREES THAT ALL ACTIONS
CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS
CONTEMPLATED BY THIS WARRANT AND ANY OTHER TRANSACTION DOCUMENTS (WHETHER
BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, EMPLOYEES OR
AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE NEW YORK COURTS.  EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK
COURTS FOR ANY ACTION OR ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE ANY OF THIS WARRANT), AND
HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY ACTION, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH NEW YORK COURT
OR THAT SUCH ACTION HAS BEEN COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM. 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH ACTION BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
NOTE AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE
OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION.
(d)        The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
(e)        In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
(f)        Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of being a Holder, be entitled to any rights of a stockholder with
respect to the Warrant Shares.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]
 
11

--------------------------------------------------------------------------------


EXHIBIT 10.68

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
COMMUNICATION INTELLIGENCE CORPORATION






By:                                                                                                          
Name:
Title:
 

--------------------------------------------------------------------------------

EXHIBIT 10.68
[Signature Page to Common Stock Warrant No _____]




ANNEX A
FORM OF ASSIGNMENT
[To be completed and signed only upon transfer of Warrant]
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of Communication Intelligence
Corporation to which the within Warrant relates and appoints ________________
attorney to transfer said right on the books of Communication Intelligence
Corporation with full power of substitution in the premises.




Dated:                                                    


                                                                                                  

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)


                                                                                                  

Address of Transferee


                                                                                                  



                                                                                                  

In the presence of:
                                                                                    




--------------------------------------------------------------------------------

EXHIBIT 10.68



ANNEX B
FORM OF EXERCISE NOTICE
[To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant]
To:  COMMUNICATION INTELLIGENCE CORPORATION
The undersigned is the Holder of Warrant No. _____ (the "Warrant") issued by
Communication Intelligence Corporation, a Delaware corporation (the "Company"). 
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

1. The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

2. The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.

3. The Holder intends that payment of the Exercise Price shall be made as (check
one):

____            "Cash Exercise" under Section 10
____            "Cashless Exercise" under Section 10

4. If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

5. Pursuant to this exercise, the Company shall deliver to the Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

6. Following this exercise, the Warrant shall be exercisable to purchase a total
of ______________ Warrant Shares.



Dated:                                                                                  Name
of Holder:


(Print)                                                                                                  




By:                                                                                                  
Name:                                                                                                  
Title:                                                                                                  
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

--------------------------------------------------------------------------------


EXHIBIT 10.68

ANNEX C
WARRANT SHARES EXERCISE LOG


DATE
NUMBER OF WARRANT SHARES AVAILABLE TO BE EXERCISED
NUMBER OF WARRANT SHARES EXERCISED
NUMBER OF WARRANT SHARES REMAINING TO BE EXERCISED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








